IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                          :   No. 2516 Disciplinary Docket No. 3
                                          :
DOUGLAS B. EVANS, SR.                     :   Board File No. C1-18-612
                                          :
                                          :   (District of Columbia Court of Appeals, No.
                                          :   16-BG-1146)
                                          :
                                          :   Attorney Registration No. 55389
                                          :
                                          :   (Out of State)


                                        ORDER

PER CURIAM
       AND NOW, this 26th day of September, 2018, having failed to respond to a

Notice and Order directing him to provide reasons against the imposition of reciprocal

discipline, Douglas B. Evans, Sr. is suspended from the practice of law for a period of

thirty days, the suspension is stayed in favor of a one-year probation with conditions,

consistent with the Order of the District of Columbia decided June 28, 2018.